                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


GLEN A PERRY, JR.,

                     Plaintiff,
                                                               Case No. 19-cv-14-bbc
       v.

ANDREW SAUL,
Commissioner of Social Security,

                     Defendant.


                             JUDGMENT IN A CIVIL CASE



       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendant

Andrew M. Saul against plaintiff Glen A Perry, Jr. affirming the Commissioner’s decision

denying plaintiff's application for disability benefits and supplemental security income.



      _____/s/_________________________________         _________12/19/2019__________
          Peter Oppeneer, Clerk of Court                           Date
